DETAILED ACTION
The application of Gunnam et al., for a “Low density parity check decoder” filed on 10/29/2020 is a continuation of 15373822, filed 12/09/2016, now U.S. Patent No. 10951235, which is a continuation of 14792982, filed 07/07/2015, now U.S. Patent No.10141950, which is a continuation of 14141508, filed 12/27/2013, now U.S. Patent No. 9112530, which is a continuation of 13693650, filed 12/04/2012, now U.S. Patent No.8656250, which is a continuation of 12113729, filed 05/01/2008, now U.S. Patent No.8359522, has been examined. The present application is being examined under the pre-AIA  first to invent provisions. The information disclosure statement (IDS) submitted on August 24, 2020 and November 4, 2020 has been considered.
Claims 1-29 are pending in the application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting.
Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, 1 related application is listed, but no corresponding patent number is supplied. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-89 of U.S. Patent No. 10951235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-89 of U.S. Patent No. 10951235 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10615823. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10615823 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10141950. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10141950 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9112530. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-35 of U.S. Patent No. 9112530 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 8656250. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-54 . 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-98 of U.S. Patent No. 8359522. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-98 of U.S. Patent No. 8359522 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8555140. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 8555140 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application. 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8418023. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of U.S. Patent No. 8418023 contain(s) every element of claim(s) 1-29 of the instant application and as such anticipate(s) claim(s) 1-29 of the instant application.
Reasons for allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-29 are rejected under a nonstatutory statutory type double patenting rejection as claiming the same invention as that of claims 1-35 of the parent application No. 14/141,508, now U.S. Patent No. 9112530, which were allowed in an office action mailed on April 7, 2015. Claims 1-29 would be allowable if rewritten to overcome the double patenting rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113